In an action to recover upon an account stated, the defendant appeals, by permission, from an order of the Supreme Court, Rockland County (Miller, J.), dated October 18, 1996, which appointed Robyn Lefcourt, Esq., as Referee for the purpose of supervising all remaining disclosure.
Ordered that the order is reversed, on the law, without costs or disbursements.
The Supreme Court could not appoint an attorney to act as Referee for the purpose of supervising all remaining disclosure in this action in the absence of a stipulation by the parties (see, CPLR 3104 [b]). The Supreme Court thus erred in appointing an attorney as the Referee here. Rosenblatt, J. P., Copertino, Pizzuto, Krausman and Florio, JJ., concur.